Citation Nr: 1329967	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of left acromioclavicular (AC) joint separation with degenerative joint disease (DJD), currently evaluated as 10 percent disabling prior to January 11, 2012. 

2.  Entitlement to an increased evaluation for residuals of left AC joint separation with DJD, currently evaluated as 20 percent disabling since January 11, 2012. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981. 

This appeal comes before the Board of Veterans' Appeal (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran a disability rating in excess of 10 percent for his service-connected residuals of left AC joint separation with DJD.  The Veteran then perfected a timely appeal.

The record reflects that the Veteran was previously represented by the North Carolina Department of Veterans Affairs (NCDVA), as shown in a January 2009 VA Form 21-22.  NCDVA subsequently revoked this representation.  In an April 2010 letter, the Veteran was notified of his right to representation and was asked to clarify his choice of representation.  He did not respond.  As no current power of attorney is associated with the claims file, the Veteran is considered to be unrepresented. 

The Veteran requested a hearing with a member of the Board in his Substantive Appeal (on VA Form 9) of February 2009.  A hearing was scheduled on October 10, 2010.  The Veteran failed to appear for his hearing and provided no good cause for his failure to appear.  Thus, his request for a hearing is deemed withdrawn.

In July 2011, the Board added the TDIU issue to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the TDIU and increased rating claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

Upon remand, in a May 2012 Supplemental Statement of the Case (SSOC), the RO increased the disability rating for the service-connected residuals of left AC joint separation with DJD to 20 percent.  The 20 percent rating was made retroactively effective from January 11, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In November 2012, the Board again REMANDED the claim to the RO, via the AMC in Washington, DC, for noncompliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Virtual VA electronic records storage system reveals additional VA clinic records which are not associated with the paper claims folder.  

The appeal is once again REMANDED to the RO, via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this appeal in November 2012, in part, to "[o]btain all pertinent treatment records from the Womack Army Medical Center in Fort Bragg, North Carolina, dated since September 26, 2005 (one year prior to the date of the Veteran's increased rating claim)."  Under applicable law, VA is required to make as many attempts as necessary to obtain relevant records from a Federal department or agency, and such efforts must continue until VA concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).

In November 2012, the RO appropriately requested "ANY AND ALL" treatment records from Womack Army Medical Center "from September 26, 2005 to present."  No response was received.

Thereafter, the RO made additional record requests with Womack Army Medical Center and the National Personnel Records Center for "[c]opies of all treatment for a left shoulder from 09/26/2006 to December 31, 2007."  In June 2013, the RO received a response from Womack Army Medical Center that they had no record "for time period."

A review of the Fayetteville VA Medical Center (VAMC) reflects that the Veteran actively receives treatment at Womack Army Medical Center, and that the Fayetteville VAMC has actively communicated with Womack Army Medical Center regarding the Veteran's care.  Clearly, VA's own records show that treatment records from Womack Army Medical Center exist, and it appears that the RO's limited request for records between 2006 and 2007 may be a cause for failure to obtain pertinent records.  Thus, the Board must find that the RO has not exhausted its duty to obtain federal records under 38 C.F.R. § 3.159(c)(2).

The Board next notes that there are additional records in the possession of a federal agency which must be obtained on remand.  The Veteran has reported receipt of Social Security Administration (SSA) disability benefits.  See VA clinic record dated February 12, 2013.  These records are potentially relevant to his TDIU claim on appeal.  Additionally, VA clinic records reference the Veteran undergoing a magnetic resonance imaging (MRI) scan of his left shoulder in September 2009, but the MRI report is not associated with the claims folder.  The SSA records, the September 2009 MRI report, and updated VA clinic records should be associated with the claims folder on remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent treatment records from the Womack Army Medical Center in Fort Bragg, North Carolina, dated since September 26, 2005 (one year prior to the date of the Veteran's increased rating claim).

As the claims folder reflects active treatment at Womack Army Medical Center, the RO/AMC must undertake exhaustive efforts to obtain any relevant records since September 26, 2005.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Fayetteville, North Carolina, VAMC, since June 20, 2013 as well as a copy of the MRI report for the left shoulder conducted in September 2009.

Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent medical and legal records from the Social Security Administration regarding the Veteran's reported award of disability benefits.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

